Citation Nr: 0822374	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  02-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an above the knee amputation of the 
right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Muskogee, Oklahoma.  The veteran and his 
spouse testified in an April 2005 hearing before the 
undersigned Acting Veterans Law Judge at the Muskogee RO; a 
transcript of that hearing is associated with the claims 
file.  

This appeal was remanded by the Board in March 2006 for 
additional development and consideration by the agency of 
original jurisdiction (AOJ).  After careful review of the 
record, the Board concludes that all remand directives set 
forth were completed and that it may continue with a decision 
on the issues for appeal.

In February 2008, the Board requested an opinion from a 
Veterans Health Administration (VHA) medical expert.  A VHA 
opinion was received in April 2008 and incorporated into the 
record.  The veteran and his representative was provided a 
copy of the VHA opinion and provided a period of 60-days to 
respond.  In May 2008, the veteran responded that he had no 
additional evidence to submit.

The Board observes that a statement from the veteran was 
received by the RO in January 2001 claiming entitlement to 
service connection for removal of a right foot due to 
diabetes.  Although there is no indication that this claim 
was ever adjudicated, the Board finds that there is no need 
to refer this claim to the RO for consideration.  In this 
regard, the Board is granting the veteran compensation under 
the provisions of 38 U.S.C.A. § 1151 for an above the knee 
amputation of the right lower extremity.  Thus, the veteran's 
unadjudicated claim is a moot issue.

FINDINGS OF FACT

1.  Hypertension is not shown to be manifested by diastolic 
pressure readings of 110 or more or systolic pressure 
readings of 200 or more throughout this appeal.

2.  The competent medical evidence is at the very least in 
equipoise as to whether the veteran's above the knee 
amputation of the right lower extremity is the result of VA 
treatment that failed to exercise the degree of care that 
would be expected of a reasonable health care provider.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic 
Code 7101 (2007).

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an above the knee amputation of the 
right lower extremity is established.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board notes that it granting the entire benefit sought on 
appeal as to the issue of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for an above the knee 
amputation of the right lower extremity.  Thus, no purpose 
would be served by undertaking an analysis of whether there 
has been compliance with the notice and duty to assist 
requirements set out in the VCAA with respect to this issue.  

Regarding the veteran's increased rating claim, the Board 
finds that August 2004 and August 2006 letters fully notified 
the veteran of the second and third provisions of the VCAA.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters requested that the veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran.  They 
also advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
Finally, the August 2006 letter provided the veteran in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006) regarding the establishment of an effective date.  
Although neither the August 2004 nor the August 2006 letter 
was sent to the veteran prior to the initial adjudication of 
his claim, this claim was readjudicated following such 
notice.  See January 2007 Supplemental Statement of the Case.  
See also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As such, any timing 
error is deemed nonprejudical to the veteran.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice which notifies the 
claimant: (1) that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating (a) a worsening 
or increase in severity of the disability and (b) the effect 
that worsening has on his employment and daily life; (2) 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

In the present case, the aforementioned August 2004 and 
August 2006 letters provided part (1)(a) notice, expressly 
informing the veteran of the need to provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  In 
addition, the August 2006 letter notified the veteran of 
information required in notice elements (2) and (3).  

None of the letters sent to the veteran throughout this 
appeal, however, expressly provided notice of elements (1)(b) 
or (4).  Nevertheless, the Board finds that it may proceed 
with a decision because it has carefully reviewed the record 
and concludes that any Vazquez-Flores notice errors were 
nonprejudicial to the veteran for the reasons discussed 
below.  Additionally, there is nothing to indicate that these 
notice errors affected the essential fairness of the 
adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that all VCAA notice errors are presumed 
prejudicial and require reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication.  To do this, the VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating 
that any defect was cured by actual knowledge on the part of 
the claimant, that a reasonable person could be expected to 
understand from the notice what was needed, that a benefit 
could not have been awarded as a matter of law, or perhaps 
where the claimant has stated that he or she has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence.  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

With respect to part (1)(b) notice, the Board notes that the 
August 2006 letter advised the veteran that he might submit 
statements from employers as to job performance, lost time, 
or other information about how his service-connected 
disability affected his employment, as well as statements 
from persons who have witness how his disability symptoms 
affect him.  The Board concludes that the veteran could be 
reasonably expected to understand the need to provide 
evidence regarding the impact of his service-connected 
disability on his daily life, as opposed to his employment, 
from these statements.  Additionally, the Board finds that 
the veteran, through his representative, demonstrated actual 
knowledge of the need to provide evidence and information 
about how his service-connected hypertension affected his 
daily life at the April 2005 Board hearing when the veteran's 
accredited representative asked him how his hypertension 
"affects [him] in [his] daily life."  See Hearing 
Transcript, p. 5.  See also Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the veteran or the veteran's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim).  Cf. Vazquez, 
supra (the mere act of submitting evidence does not 
demonstrate actual knowledge).  As such, the lack of specific 
notice of Vazquez VCAA element 1(b) is not prejudicial to the 
veteran.  See Sanders, supra.

Regarding part (4) notice, the Board finds that the veteran 
also demonstrated actual knowledge that his hypertension was 
to be rated on the basis of blood pressure readings.  In this 
regard, the October 2002 Statement of the Case provided the 
content and citation of 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2007) (hypertensive vascular disease), and the veteran 
indicated on his November 2002 VA Form 9 that he had read the 
statement of the case.  Thus, actual knowledge of part (4) 
notice is demonstrated and any notice defect is cured.  See 
Sanders, supra.

In Vazquez-Flores the Court stated that "Nothing in law or 
common sense supports a conclusion that the Court should put 
on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board also concludes VA's duty to assist has been 
satisfied with respect to the issue of an increased rating 
for hypertension.  The veteran's service treatment records 
are in the file, as well as all relevant VA treatment records 
and VA examination reports.  The veteran has not identified 
any additional outstanding records that need to be obtained 
before proceeding with a determination on his appeal.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Increased Rating for Hypertension

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The veteran's service-connected hypertension is currently 
rated 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).  Under this regulatory 
provision, a rating of 10 percent is warranted for 
hypertensive vascular disease where the diastolic pressure is 
predominantly 100 or more; or systolic pressure is 
predominantly 160 or more; or when continuous medication is 
shown necessary for the control of hypertension and there is 
a history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more or systolic pressure of 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  A 60 
percent evaluation requires diastolic pressure of 
predominantly 130 or more.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 2 or more 
times on at least 3 different days.  The term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
Id.

After careful review, the Board concludes that the competent 
medical evidence does not support a disability rating in 
excess of the currently assigned 10 percent.  In this regard, 
a majority of the blood pressure readings found in the 
veteran's medical records show diastolic pressure of less 
than 110 and systolic pressure of less than 200.  For 
example, the veteran was evaluated for compensation purposes 
in June 2001 and January 2007.  His blood pressure at these 
examinations was measured as (1) 167/84, 157/82, 197/92, 
152/82, and (2) 164/85, 171/91, 164/82, respectively.  Such 
findings, which demonstrate diastolic pressure approximately 
equal to 100, and no more, and systolic pressure 
predominantly above 160 but below 200, are consistent with 
his current 10 percent disability rating.  The Board has 
carefully reviewed the veteran's contemporaneous VA treatment 
records, and the blood pressure measurements provided 
throughout do not show readings of diastolic pressure of less 
than 110 and systolic pressure of less than 200.

The Board acknowledges that the veteran's blood pressure was 
recorded as 193/114 in June 2004.  See VA Primary Care with 
Vitals Record dated June 7, 2004.  However, it appears that 
this blood pressure reading, which is more consistent with a 
20 percent rating, was related to the veteran becoming 
overheated at an eye clinic appointment and was not 
reflective of his "predominant" diastolic and systolic 
pressure during this appeal.  Id.  The Board notes that the 
veteran's blood pressure was evaluated approximately one-half 
hour later, and it was 143/87.  See also VA Primary Care with 
Vitals Record dated June 17, 2004 (blood pressure reading of 
175/88).  

The Board considered whether the above mentioned increase in 
blood pressure demonstrates a sustained increase in severity 
warranting a staged increased rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  However, as previously discussed, the 
increases in diastolic and systolic pressure were temporary 
and quickly returned to levels more characteristic of the 
veteran's entire disability picture throughout this appeal.  
As such staged ratings based on these temporary increases is 
not warranted.

In light of the above evidence, the Board finds that the 
veteran's current 10 percent disability rating is most 
characteristic of the severity of his service-connected 
hypertension.  The Board acknowledges the veteran's 
statements that his hypertension warrants an increased 
disability rating.  However, in determining the actual degree 
of disability, an objective examination is more probative of 
the degree of the veteran's impairment.  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. 
4.104, Diagnostic Code 7101 with respect to determining the 
severity of his service-connected hypertension.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2007).  Additionally, the Board has considered the 
veteran's assertions that his diastolic blood pressure would 
be predominantly 110 or more without the two medications that 
he is currently taking.  However, the Rating Schedule does 
not require that blood pressure readings be taken only when 
an individual claimant is not taking his prescribed 
medication.  Indeed, under Note 2 to Diagnostic Code 7101, 
'[w]hen continuous medication is shown necessary for control 
of hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.' Thus, Diagnostic Code 7101 contemplates 
that ratings may reflect blood pressure readings that are 
controlled with medication.

Finally, the Board notes that the veteran testified that he 
is unable to perform full-time employment.  See Hearing 
Transcript, pp. 13-4.  However, he did not indicate that the 
reason he was unable to work full-time was due to his 
service-connected hypertension.  As such, the Board need not 
consider whether this case warrants referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2007).  

The Board considered the applicability of the benefit of the 
doubt rule.  However, as a preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for hypertension, such rule does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

II. § 1151 Claim

As an initial matter, the Board observes that VA amended the 
regulations governing claims under 38 U.S.C. § 1151, 
effective September 2, 2004.  69 Fed. Reg. 46,426 (Aug. 3, 
2004) (codified at 38 C.F.R. §§ 3.154, 3.358, 3.361, 3.362, 
3.363 (2005)).  Although the veteran was not sent a separate 
notice letter advising him of this amendment and its impact 
on the elements necessary to prove a claim for benefits under 
38 U.S.C.A. § 1151, the Board finds that such error was 
nonprejudicial, especially seeing as the Board is granting 
the veteran's claim.  See Bernard v. Brown, supra; see also 
Sabonis, supra.

As described below, the veteran's right lower extremity was 
amputated above the knee in January 2001.  The veteran 
asserts that compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) is warranted as the amputation was the 
result of negligence on the part of his treating VA medical 
personnel.  

VA clinical documentation reflects that the veteran first 
presented in November 2000 with complaints of swelling and 
pain in his right foot.  See VA Primary Care Noted dated 
November 21, 2000.  It was noted that he had a history of 
peripheral neuropathy and type II diabetes mellitus.  The 
veteran was evaluated, diagnosed with oedema of the right 
lower extremity, and discharged with a prescription for Lasix 
(diuretic).  The veteran returned in early December 2000; the 
corresponding VA treatment record states that the veteran 
complained of right lower extremity pain and swelling since 
November 2000.  Impression "oedema r[igh]t foot [rule out] 
[deep venous thrombosis] vs. [peripheral vascular disease]" 
was advanced.  The veteran was scheduled for Doppler and 
arterial studies.  On December 27, 2000, the veteran was 
evaluated for complaints of "burning" feet.  The clinical 
record indicates that the veteran was told to stay off his 
leg; the impression was possible right foot stress fracture.  
A January 2001 VA X-ray study of the right foot revealed 
findings consistent with multiple fractures and dislocations 
with possible superimposed soft tissue cellulitis.  

A February 2001 VA hospital summary states that the veteran 
complained of right foot pain and swelling of six weeks' 
duration.  He reported that his right foot had become 
"dramatically" more swollen and the skin on his foot had 
blackened the night prior to admission.  The veteran was 
diagnosed with right leg and foot gangrene and cellulitis and 
subsequently underwent an above the knee amputation of the 
right lower extremity on January 24, 2001.  Upon discharge 
from the hospital, the veteran was diagnosed with right leg 
and foot gangrene and cellulitis; right above the knee 
amputation residuals, diabetes mellitus, and Staphylococcus 
aureus sepsis.  

In order to warrant compensation under 38 U.S.C.A. § 1151, 
the veteran must demonstrate that the VA treatment in 
question resulted in an additional disability and that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped. VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2007).



For claims received on or after October 1, 1997, as in the 
instant case, the claimant must establish actual causation.  
To meet causation requirements based on additional 
disability, the evidence must show that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused the additional disability, or that the 
proximate cause of the additional disability or death was an 
event that was not reasonably foreseeable.  With regard to 
the former element, it must be shown that VA's care, 
treatment, or examination caused the veteran's additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider or VA 
furnished such VA's care, treatment, or examination without 
the veteran's informed consent.  38 C.F.R. § 3.361(c), (d) 
(2007).

The veteran submitted a private medical opinion in support of 
his claim.  This May 2004 written statement from W.M. 
Stotler, D.O., conveys that he had reviewed the veteran's 
clinical documentation and X-ray studies.  The doctor then 
opined that:

I do feel that [the veteran] likely would 
have benefited from a more aggressive 
treatment of his Charcot foot.  This 
would have been in the form of a 
nonweightbearing status and possible 
total contact cast or reconstruction of 
his Charcot foot.  I have also informed 
[the veteran] that despite the fact that 
this treatment may have been applied, he 
very well could have developed the 
ulcerations, and could have still 
eventually ended up with the amputation 
of his foot secondary to the severe 
neurologic disease within his foot.  ...  I 
do feel the increased warmth, the 
increased swelling and the erythema about 
the foot are perfectly consistent with a 
Charcot midfoot collapse and this is 
often confused with cellulitis about the 
foot.  


Conversely, the record contains an October 2001 written 
statement from J. Lorton, M.D., that states:

53-year-old male who is status post right 
above knee amputation performed on 
01/26/01, secondary to, per the record, 
cellulitis and infection of this right 
lower extremity.  The question posed by 
the patient today was one of could 
something else have been done or 
something done differently.  With the 
foot and ankle appearance of a Charcot 
joint, his changes of swelling and 
erythema and occasional pain symptoms are 
consistent and within the realm of 
Charcot joint changes, which can at times 
resemble infectious changes.  The patient 
states that the first time he saw the 
black necrotic areas was the same day the 
physician found them and, at that time, 
he was started on IV antibiotics.  
Therefore, the course of previous 
treatment seems appropriate to me being 
that Charcot changes can give all the 
same symptoms as it appears he was 
having.  

There is also a report of a January 2007 Department of 
Veterans Affairs (VA) examination for compensation purposes 
indicating that:

It is my opinion that there is no 
carelessness, or negligence, or lack of 
proper skill, or error in judgment, or 
similar incidents of fault on the VA's 
part in furnishing treatment in an event 
not reasonably foreseeable.  This veteran 
was treated at the VA facility properly 
at the proper time for his condition and 
his amputation is a complication of his 
disease process of severe diabetes 
mellitus and he developed gangrene and 
cellulitis of the right foot, which 
resulted in the eventual amputation.  It 
is not resulting from the VA treatment, 
or nontreatment, or any negligence.  It 
is the disease process.  

***

This veteran was treated for the swollen 
foot properly in a timely manner.  He 
also has diabetes mellitus longstanding, 
and has been on Insulin, which ultimately 
developed into the gangrenous foot 
resulting in the above knee amputation of 
the right lower extremity.  It is my 
opinion that there is no carelessness or 
negligence, or lack of proper skill, or 
error in judgment, or similar instance of 
fault on the VA's part in furnishing the 
treatment or any event reasonably 
foreseeable.  The right above knee 
amputation is due to Charcot's joint 
result as complication of peripheral 
vascular disease and his long standing 
insulin dependent diabetes mellitus.  

In light of the above statements/opinions, particularly that 
of Dr. Stotler, the Board felt that there remained a question 
as to whether the veteran's Charcot foot was properly 
diagnosed and treated by VA.  It therefore requested an 
opinion from an orthopedic specialist within the VHA system.  
The findings of this request are contained in a March 2008 
report of a board-certified orthopedic surgeon with a 
subspecialty in foot and ankle surgery.  After careful review 
of the veteran's medical records, the reviewing physician 
opined that the treatment of the veteran's Charcot foot was 
not proper.  Specifically, the reviewing physician felt that 
an X-ray study should have been performed when the veteran 
presented in late-November and early-December in light of the 
fact that the veteran had diabetes mellitus and neuropathy.  
Under such circumstances, "a suspicion for Charcot should 
have been quite high."  The VHA physician also noted that 
the veteran should have had off loading treatment either with 
a cast or a brace.  In sum, the physician indicated that as a 
result of VA's course of treatment (or lack thereof), the 
veteran's complaints developed into an acute Charcot event 
which ultimately compromised his skin, developed an open 
wound with cellulitis, and ultimately ended in an above the 
knee amputation.  Although acknowledging that slightly less 
than 1 percent of patients with diabetes develop an acute 
Charcot event, they "commonly will present in this 
fashion."  Moreover, "early recognition with off loading 
and edema control may have resulted in a foot that was 
salvageable."

The Board now finds that it is faced with two medical 
opinions indicating that the veteran's above the knee 
amputation of his right lower extremity was the result of 
improper VA treatment and two medical opinions stating the 
opposite.  An evaluation of the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board is inclined to assign more probative weight to the 
March 2008 VHA opinion as is it was provided by an expert in 
the field of orthopedics with a subspecialty in foot and 
ankle surgery.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

However, even assigning equal probative value to all four 
opinions, the Board finds that, at the very least, there is 
an approximate balance regarding an issue material to the 
determination of the veteran's claim.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Specifically, the Board finds that there is a genuine 
equipoise regarding whether the veteran's above the knee 
amputation of the right lower extremity was the result of 
improper VA treatment.  Therefore, the Board will grant the 
veteran the benefit of the doubt in accordance with 
38 U.S.C.A. § 5107(b), and find that compensation is 
warranted under the provisions of 38 U.S.C.A. § 1151 for the 
veteran's amputation and any associated residuals.  


ORDER

Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an above the knee amputation of the 
right lower extremity is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


